Citation Nr: 0107978	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  98-07 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
March 1944. 

The Board notes that in an October 2000 rating decision, the 
RO determined that the veteran was not competent to handle 
disbursement of VA funds.  The appellant in this matter is 
the veteran's custodian.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim (via his legal 
guardian) for an evaluation in excess of 10 percent for 
psychiatric disability.  In the course of the appeal, the 
Board remanded the case to the RO in February 1999 for 
additional evidentiary development, including to obtain 
outstanding medical records and to schedule the veteran for a 
current VA examination to clarify his psychiatric diagnosis 
and assess the degree to which he is disabled by it.  
Following these developments, the RO continued the 10 percent 
evaluation in an October 2000 rating decision.  The case was 
returned to the Board in February 2001.  


REMAND

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the appellant's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); VAOPGCPREC 11-2000.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

A review of the claims folder shows that in correspondence 
dated in June 1999, the appellant reported that the veteran 
was scheduled for an appointment in August 1999 at the VA 
hospital in Detroit, Michigan, though the purpose of the 
medical appointment was unclear.  A review of the evidence 
shows that the records of this August 1999 appointment are 
not currently associated with the claims file.  Nevertheless, 
as the appellant provided this information in response to the 
RO's request that she identify sources of psychiatric 
treatment, these records should be made part of the record.

In correspondence dated in February 2001, the veteran's 
representative directed VA's attention to the existence of 
additional records of treatment for over a period of 10 years 
for psychiatric and medical conditions at Henry Ford 
Hospital, which were absent from the claimant's file.  As 
these records are potentially relevant to the issue on 
appeal, the RO should also attempt to obtain and associate 
them with the claims file.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should request the appellant 
to identify the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who may possess additional records 
pertinent to the claim for an increased 
evaluation for psychiatric disability.  
With any necessary authorization, the RO 
should obtain and associate with the 
claims file all identified medical 
records that have not been obtained 
previously.  These records should 
include, but not be limited to, those 
relating to the reported medical 
appointment in August 1999 at the Detroit 
VA hospital and the records of 
psychiatric treatment at Henry Ford 
Hospital.  The RO should document its 
actions in this regard.  

2.  If the RO is unsuccessful in its 
efforts to obtain any records identified 
by the appellant, the RO should inform 
the appellant and her representative of 
this and request them to submit copies of 
the outstanding records.

3.  When the above development has been 
completed, the RO should arrange for a VA 
examination of the veteran by a 
psychiatrist to determine the current 
extent of impairment from the veteran's 
service-connected psychiatric disability, 
currently classified as dementia praecox.  
Any indicated studies should be 
performed, and the veteran's claims 
folder must be made available to and 
reviewed by the psychiatrist.  With 
respect to each of the symptoms 
identified in the current criteria for 
evaluating mental disorders, the examiner 
should indicate whether such symptom is a 
symptom of the veteran's service-
connected psychiatric disability.  If the 
veteran is found to have any psychiatric 
disorder other than that for which he is 
presently service-connected, the examiner 
should indicate whether it is at least as 
likely as not that such disorder is 
etiologically related to the veteran's 
service-connected disability.  In 
addition, the examiner should distinguish 
the manifestations of the veteran's 
service-connected disability from those 
of any other psychiatric disorder 
present.  The examiner should provide an 
opinion concerning the degree of social 
and industrial impairment resulting from 
the service-connected disability.  The 
examiner should also provide a global 
assessment of functioning score based 
upon the service-connected disability, if 
possible, and provide an explanation of 
the significance of the score assigned.  
The rationale for all opinions expressed 
should also be explained.

4.  Thereafter, the RO should review the 
claims file and ensure that all requested 
development has been conducted and 
completed in full.  Then, the RO should 
undertake any further actions required to 
comply with the notification and duty to 
assist requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

5.  Then, the RO should readjudicate the 
claim for an evaluation in excess of 10 
percent for psychiatric disability.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
appellant and her representative an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.	



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

